\lO\Lll-bb~)[\)

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

HEATHER E. WILLIAMS, #122664
Federal Defender

BENJAMIN D. GALLOWAY, #214897
Chief Assistant Federal Defender
RACHELLE BARBOUR, #185395
Assistant Federal Defender

Offlce of the Federal Defender

801 I Street, 3rd Floor

Sacramento, CA 95814

Tel: 916-498-5700/Fax: 916-498-5710

Attorneys for

OMAR AMEEN
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE ) Case No. 2:18-mj-152 EFB
EXTRADITION OF OMAR )
ABDULSATTAR AMEEN TO THE ) [proposed] ORDER GRANTING SUBPOENAS
REPUBLIC OF IRAQ, ) UNDER 18 U.S.C. § 3191

)

) Judge: Hon. Edmund F. Brennan

 

 

 

The Court hereby GRANTS the Defense request for subpoenas for the ICMC, the IOM,

and the USCCB for documentation as provided on the attached subpoenas.

IT IS SO ORDERED.

DATE]?M_ ,20 1 9

 

on. Edlnund F. Brennan
United States Magistrate Judge

[proposed] ORDER _ US v. Ameen

 

